                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  JASON SMILEY,                                      )
                                                     )
          Plaintiff,                                 )         Civil Action No. 3:18-CV-841-CHB
                                                     )
  v.                                                 )
                                                     )           MEMORANDUM OPINION
  UBER,                                              )
                                                     )
          Defendant.                                 )

                                         ***   ***       ***    ***
       Plaintiff Jason Smiley filed a pro se civil complaint against Uber [R. 1]. By Order

entered May 30, 2019, the Court directed Plaintiff, within 30 days, to file an amended complaint

along with a copy of his charge of discrimination filed with the Equal Employment Opportunity

Commission (EEOC) and a copy of his right-to-sue letter received from the EEOC [R. 5].

Plaintiff failed to comply. Nevertheless, the Court, by Order entered July 17, 2019, provided the

unrepresented litigant an additional 14 days to do so [R. 6]. The Court warned Plaintiff that his

failure to comply within the time allotted would result in dismissal of this action for failure to

comply with an order of this Court and for failure to prosecute. The compliance period has

expired without any response by Plaintiff.

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal

of an action if a plaintiff fails to prosecute or to comply with an order of the court. See Jourdan

v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the

district court to enter a sua sponte order of dismissal.”). “[W]hile pro se litigants may be entitled

to some latitude when dealing with sophisticated legal issues, acknowledging their lack of formal

training, there is no cause for extending this margin to straightforward procedural requirements
that a layperson can comprehend as easily as a lawyer.” Id. “[T]he lenient treatment of pro se

litigants has limits. Where, for example, a pro se litigant fails to comply with an easily

understood court-imposed deadline, there is no basis for treating that party more generously than

a represented litigant.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Additionally,

courts have an inherent power “acting on their own initiative, to clear their calendars of cases

that have remained dormant because of the inaction or dilatoriness of the parties seeking relief.”

Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962).

        Plaintiff having failed to comply with a straightforward Order of this Court, the Court

concludes that he has abandoned any interest in prosecuting this action. Consequently, this

action will be dismissed by separate Order.

        This the 19th day of August, 2019.




cc:    Plaintiff, pro se
A958.005




                                                 2
